—Judgment, Supreme Court, New York County (Joan B. Carey, J.), rendered April 21, 1992, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 2 Vi to 5 years, unanimously affirmed.
Defendant’s observed furtive actions, including a dash into a nearby building, apparently triggered by the 3:30 a.m. approach of a marked patrol car in a residential area defendant himself described as experiencing a high robbery rate, provided an objective, credible reason for the officers to inquire of the defendant as to his identity and purpose in the building at that early hour (People v Hollman, 79 NY2d 181, 185). Defendant’s responses and attempt to rid himself of any association with a bag that the officers had seen him carry into the building gave rise to the officers’ exercise of the common law right of inquiry, based upon a founded suspicion that criminality was afoot (People v De Bour, 40 NY2d 210, 223). Defendant’s calculated disavowal of any interest in the bag, unprompted by any illegal action by the police, constituted an abandonment thereof (People v Marrero, 173 AD2d 244, 245, lv dismissed 78 NY2d 969). Thus, the officers were justified in looking into the bag, and their discovery of a loaded gun therein established probable cause for defendant’s arrest (supra). The hearing court properly denied defendant’s suppression motion. Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Asch, JJ.